
	
		II
		112th CONGRESS
		2d Session
		S. 2168
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2012
			Mr. Blumenthal (for
			 himself, Mr. Durbin, and
			 Mr. Harkin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the National Labor Relations Act to modify the
		  definition of supervisor.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Re-empowerment of Skilled and
			 Professional Employees and Construction Tradesworkers Act
			 or the RESPECT
			 Act.
		2.Amendment of the
			 National Labor Relations ActSection 2(11) of the National Labor
			 Relations Act (29
			 U.S.C. 152(11)) is amended—
			(1)by inserting and for a majority of
			 the individual’s worktime after interest of the
			 employer;
			(2)by striking
			 assign,; and
			(3)by striking
			 or responsibly to direct them,.
			
